DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14–24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–2, 4–8, and 10–11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHERRER US Patent No. 20140231266.
	As to claim 1, SHERRER discloses a method comprising:
	via an additive fabrication process of layering material (see Figures 5–15 and ¶69), forming a structure (portion above 50) using a combination of a first non-conductive (¶49) material (54a/b, 64a/b, 70a/b; ¶70 ¶71 and ¶73) and a second non-conductive (¶49) material (Figures 7–8B's 58, 62/65; ¶70–71), the structure including a void (see voids like 53, 58, 66a, 66b and 71a);

removing the first non-conductive material from the structure (see Figure 16 and ¶75). 
	As to claim 2, SHERRER discloses the method as in claim 1, wherein forming the structure using the combination of the first non-conductive material and the second non- conductive material includes: 
producing the structure and the void via application of multiple layers of the first non-conductive material and the second non-conductive material (Figures 5–15). 
	 As to claim 4, SHERRER discloses the method as in claim 1, wherein exposed surfaces of the first non-conductive material and the second non-conductive material define the void in the structure (Figure 7).
	As to claim 5, SHERRER discloses the method as in claim 1, wherein removing the first non conductive material from the structure includes:
	applying a liquid solution to the first non-conductive material in the structure, the liquid dissolving away the first non-conductive material from the structure (¶75). 
	As to claim 6, SHERRER discloses the method as in claim 1, wherein removal of the non- conductive material exposes a portion of the second non-conductive material and the electrically conductive material filling the void (Figure 16 and ¶75). 
	As to claim 7, SHERRER discloses the method as in claim 1, wherein the first non-conductive material and the second non-conductive material in the structure are solids (see Figures 5–15 and ¶69–71);
	wherein the electrically conductive material cures into a solid (¶73); and

	As to claim 8, SHERRER discloses the method as in claim 1, wherein the electrically conductive material is a fluid material (see Figure 10 and  ¶73's "conductive thin film, may be deposited by inject printing."); and
	wherein filling the void with the electrically conductive material includes:
	subsequent to creating the structure using the first non- conductive material and the second non-conductive material (after Figure 9), forcing the fluid material into the void (see Figure 10 and  ¶73's "conductive thin film, may be deposited by inject printing.") 
	 As to claim 10, SHERRER discloses the method as in claim 1 further comprising:
	applying heat to the first non-conductive material and the second non-conductive material to form the structure (see ¶51's discussion surrounding sacrificial materials and the use of "thermal vaporization"). 
	 
Claim 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHERRER US Patent No. 20140231266.
As to claim 25, SHERRER discloses a method comprising:
via an additive fabrication process of layering material (see Figures 5–15 and ¶69), forming a structure (portion above 50) using a combination of a first non-conductive (¶49) material (54a/b, 64a/b, 70a/b; ¶70 ¶71 and ¶73) and a second non-conductive (¶49) material (Figures 7–8B's 58, 62/65; ¶70–71), the structure including a void (see voids like 53, 58, 66a, 66b and 71a); and 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SHERRER PG Publication No. 20140231266 (please note that claim 9 is a single reference 103 through SHERRER's incorporation by reference of PG Publication No. 20110181376 at [0052]).
As to claim 3, SHERRER discloses the method as in claim 1. 
SHERRER further discloses wherein forming the structure using the combination of the first non-conductive material and the second non- conductive material includes:

	controlling movement of a printer head (which is not necessarily disclosed as being a different printer head)  of a 3-D fabricator tool (see Figure 7–8a) to apply the second non-conductive material (58 or 62), the second non- conductive material being a second fluid plastic (¶71). 
	Therefore, SHERRER's embodiment illustrated in Figures 5–15 fails to anticipate claim 3. 
	SHERRER teaches, albeit in an alternative embodiment illustrated in Figures 1A and 1C, the use of two different printer heads (10/11) to dispense two different materials (¶60 and ¶65).
	SHERRER further teaches, albeit in an alternative embodiment illustrated in Figures 18–26, the use of two different printer heads (84/88) to dispense two different materials or the same printer head to dispense two different materials (¶78).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of either SHERRER's other teachings into the generic disclosure of SHERRER's embodiment illustrated in Figures 4–16 for predictable result of supplying liquid first and second non-conductive materials and fabricate the part (as taught by SHERRER at ¶65, ¶67 and ¶78)
As to claim 9, SHERRER discloses the method as in claim 1. 
SHERRER discloses curing the electrically conductive material filling the void to produce the exemplary structure in Figure 16 (¶73) and teaches that the method is versatile PG Publication No. 20110181376 which are incorporated by reference into SHERRER (see SHERRER at ¶53)
PG Publication No. 20110181376's incorporated disclosure teaches that the fabrications of an antenna device (¶14). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of SHERRER into the generic disclosure SHERRER's additive manufacturing process and arrive at producing an antenna device for the benefit of creating a device which is useful for impedance matching systems, combiner/divider systems, double-balanced mixer and/or more advanced systems. (as taught by PG Publication No. 20110181376 at ¶65 as incorporated by reference by SHERRER at ¶53).
Claims 12–13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SHERRER PG Publication No. 20140231266 in view of TALGORN PG Publication No. 20180050486.
As to claim 12, SHERRER discloses the method as in claim 11. 
SHERRER fails to disclose wherein forming the structure includes: creating a second port in the structure, the second port providing access to the void; and wherein filling the void includes: injecting the electrically conductive material into the first port through the void to the second port. 
SHERRER teaches that the method can be used to manufacture many different electrical components with various configurations (see ¶52) and that the electrically conductive material may be introduced by any appropriate means (see ¶73). 
TALGORN teaches additively manufacturing an electrical component (¶50) having multiple voids/channels to multiple ports (see Figures 1a–1e) and injecting a conducting liquid into the first port through the void and into a second port (Figure 1F; ¶50–51).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of TALGORN into the disclosure of SHERRER for the benefit of enabling the fabrication of complex interconnect structures (as taught by TALGORN at ¶65–66). 
The obvious incorporation above would arrive at creating a second port in the structure, the second port providing access to the void; and wherein filling the void includes: injecting the electrically conductive material into the first port through the void to the second port for the second part. 
Further, it would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at a fabricated electrical component with the positive structures of the negative claimed limitation an obvious change in shape (see MPEP 2144.04; TALGORN's many structures and SHERRER's structures incorporated by reference at ¶52). 
	As to claim 13, SHERRER and TALGORN make obvious the method as in claim 12. 
	SHERRER  fails to disclose wherein the injected electrically conductive material solidifies in the void subsequent to the injection. 
TALGORN teaches wherein the injected electrically conductive material solidifies in the void subsequent to the injection (end of ¶50).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of TALGORN into the disclosure of SHERRER and arrive at creating a second port in the structure, the second port providing access to the void; and wherein TALGORN at ¶65–66).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140291886 teaches filling/injecting voids paste (¶258 and Figure 38–39);
US 20150077215 evidences that in injecting a liquid/gel conductive material into voids through multiple ports was conventional prior to the effective filing date of the pending application (see Figure 4a and ¶10–12); and 
US 20180154573 teaches injecting a liquid/gel conductive material into voids of an additively manufacture part before such is cured (see ¶75–76) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743